


Exhibit 10.38

 

AMENDMENT TO THE

XBOX 360 PUBLISHER LICENSE AGREEMENT

(Russian Incentive Program; Hits Program Revisions)

 

This Amendment to the Xbox 360 Publisher License Agreement (this “Amendment”) is
entered into and effective as of the later of the signature dates below (the
“Amendment Effective Date”) by and between Microsoft Licensing, GP, a Nevada
general partnership (“Microsoft”), and THQ INC. (“Publisher”), and supplements
that certain Xbox 360 Publisher License Agreement between the parties dated as
of October 31, 2005, as amended (the “Xbox 360 PLA”).  Microsoft Corporation, a
Washington corporation, is a party to this Amendment only with respect to its
acknowledgement of Section 6.2 and Exhibit 1, Section 6 of the Xbox 360 PLA.

 

RECITALS

 

A.                                   Microsoft and Publisher entered into the
Xbox 360 PLA to establish the terms under which Publisher may publish video
games for Microsoft’s Xbox 360 video game system.

 

B.                                     The parties now wish to amend certain
terms of the Xbox 360 PLA as set forth below.

 

Accordingly, for and in consideration of the mutual covenants and conditions
contained herein, and for other good and valuable consideration, receipt of
which each party hereby acknowledges, Microsoft and Publisher agree as follows:


 


1.                                      DEFINITIONS.


 


EXCEPT AS EXPRESSLY PROVIDED OTHERWISE IN THIS AMENDMENT, CAPITALIZED TERMS
SHALL HAVE THE SAME MEANINGS AS THOSE ASCRIBED TO THEM IN THE XBOX 360 PLA.


 


2.                                      EXHIBITS.


 


EXHIBITS 1, 6 AND 8 OF THE XBOX 360 PLA ARE HEREBY AMENDED AND RESTATED IN THEIR
ENTIRETY AS ATTACHED HERETO.


 


3.                                      LOANED EQUIPMENT.


 


MICROSOFT MAY FROM TIME-TO-TIME AGREE TO LOAN PUBLISHER CERTAIN MICROSOFT ASSETS
IN CONNECTION WITH PUBLISHER’S MARKETING AND PROMOTIONAL ACTIVITIES FOR THE
SOFTWARE TITLES. SUCH LOANED ASSETS MAY INCLUDE WITHOUT LIMITATION XBOX 360
KIOSKS, XBOX 360 CONSOLES AND ACCESSORIES (THE “LOANED EQUIPMENT”). WITH RESPECT
TO ALL LOANED EQUIPMENT PROVIDED TO PUBLISHER HEREUNDER, PUBLISHER AGREES THAT:
(I) PUBLISHER SHALL NOT PROVIDE THE LOANED EQUIPMENT TO ANY THIRD PARTY UNLESS
SUCH THIRD PARTY IS APPROVED BY MICROSOFT IN ADVANCE (“APPROVED THIRD PARTY”)
AND, IF SO APPROVED, PUBLISHER SHALL BE RESPONSIBLE FOR ENSURING THAT THE
APPROVED THIRD PARTY COMPLIES WITH THE TERMS OF THIS SECTION 3; (II) PUBLISHER
SHALL ASSUME ALL RESPONSIBILITY FOR THEFT, DAMAGE, LOSS OR INJURIES TO PEOPLE OR
PROPERTY THAT OCCUR WHILE SUCH LOANED EQUIPMENT IS IN PUBLISHER’S AND/OR AN
APPROVED THIRD PARTY’S POSSESSION, CONTROL OR USE; (III) PUBLISHER’S INSURANCE
POLICY SET FORTH IN SECTION 16.4 OF THE XBOX 360 PLA SHALL COVER ALL  THEFT,
DAMAGE, LOSS OR INJURIES TO PEOPLE OR PROPERTY IN CONNECTION WITH PUBLISHER’S OR
AN APPROVED THIRD PARTY’S USE OR POSSESSION OF THE LOANED EQUIPMENT;
(IV) PUBLISHER (AND ANY APPROVED THIRD PARTY) SHALL ONLY USE POWER SUPPLIES,
POWER CORDS, CABLES, AND OTHER PARTS AND ACCESSORIES PROVIDED BY MICROSOFT IN
CONNECTION WITH THE LOANED EQUIPMENT; AND (V) PUBLISHER SHALL, AT ITS EXPENSE,
RETURN THE LOANED EQUIPMENT TO MICROSOFT BY THE DATE REQUESTED BY MICROSOFT AND
IN ACCORDANCE WITH ANY SHIPPING INSTRUCTIONS PROVIDED BY MICROSOFT.


 


4.                                      CONTENT RATING.  SECTION 4.4 OF THE XBOX
360 PLA IS HEREBY AMENDED AND RESTATED IN ITS ENTIRETY:


 


“FOR THOSE SALES TERRITORIES THAT UTILIZE A CONTENT RATING SYSTEM, MICROSOFT
WILL NOT ACCEPT SUBMISSION OF A SOFTWARE TITLE (INCLUDING ANY ONLINE CONTENT)
FOR CERTIFICATION APPROVAL UNLESS AND UNTIL PUBLISHER HAS OBTAINED, AT
PUBLISHER’S SOLE COST, A RATING NOT HIGHER THAN “MATURE (17+)” OR ITS EQUIVALENT
FROM THE APPROPRIATE RATING BODIES AND/OR ANY AND ALL OTHER INDEPENDENT CONTENT
RATING AUTHORITY/AUTHORITIES FOR THE APPLICABLE SALES TERRITORY(IES) REASONABLY
DESIGNATED BY MICROSOFT (SUCH AS ESRB, ELSPA, CERO, ETC.).  PUBLISHER SHALL
INCLUDE THE APPLICABLE RATING(S) PROMINENTLY ON FPUS AND MARKETING MATERIALS, IN
ACCORDANCE WITH THE APPLICABLE RATING BODY GUIDELINES, AND SHALL INCLUDE THE
APPLICABLE RATING IN A HEADER FILE OF THE SOFTWARE TITLE AND IN ONLINE CONTENT,
AS DESCRIBED IN THE XBOX 360 PUBLISHER GUIDE.  FOR THOSE SALES TERRITORIES THAT
DO NOT UTILIZE A CONTENT RATING SYSTEM, MICROSOFT WILL NOT APPROVE ANY SOFTWARE
TITLE OR ONLINE CONTENT THAT, IN ITS OPINION, CONTAINS EXCESSIVE SEXUAL CONTENT
OR VIOLENCE, INAPPROPRIATE LANGUAGE OR OTHER ELEMENTS DEEMED UNSUITABLE FOR THE
XBOX 360 PLATFORM.  MICROSOFT WILL PROVIDE THQ ADVANCED NOTICE VIA THE XBOX 360
PUBLISHER GUIDE WHENEVER ANY NEW COUNTRIES THAT DO NOT HAVE A CONTENT RATING
SYSTEM ARE ADDED TO SALES TERRITORIES AND WHAT, IF ANY, CONTENT GUIDELINES IT
PROPOSES FOR SUCH

 

1

--------------------------------------------------------------------------------



 


COUNTRY.  IF, AFTER COMMERCIAL RELEASE, A SOFTWARE TITLE IS DETERMINED AS
SUITABLE FOR ADULTS ONLY OR OTHERWISE AS INDECENT, OBSCENE OR OTHERWISE
PROHIBITED BY LAW, THE PUBLISHER SHALL AT ITS OWN COSTS RECALL ALL FPUS.  UNLESS
PUBLISHER HAS OBTAINED A SEPARATE RATING FOR ONLINE CONTENT AND COMMUNICATED
SUCH SEPARATE RATING TO MICROSOFT IN THE HEADER FILE OF THE ONLINE CONTENT
AND/OR AS OTHERWISE DESCRIBED IN THE XBOX 360 PUBLISHER GUIDE, PUBLISHER
WARRANTS AND REPRESENTS THAT ALL ONLINE CONTENT NOT INCLUDED IN THE INITIAL
SOFTWARE TITLE FPU WILL NOT BE INCONSISTENT WITH THE CONTENT RATING (OR, IN
THOSE COUNTRIES THAT DO NOT UTILIZE A CONTENT RATING SYSTEM, WITH THE OVERALL
NATURE OF THE CONTENT) OF THE UNDERLYING SOFTWARE TITLE.  CONTENT RATING
INFORMATION AND REQUIREMENTS MAY BE FURTHER DESCRIBED IN THE XBOX 360 PUBLISHER
GUIDE.”


 


5.                                      PUBLISHER BANKRUPTCY.

 

5.1    Microsoft and Publisher agree that the rights conferred by Publisher upon
Microsoft under the Xbox 360 PLA, including, without limitation, those described
in Paragraph 6.2 of the Xbox 360 PLA, constitute a license running
from Publisher to Microsoft of a right to intellectual property for purposes of
Section 365(n) of the United States Bankruptcy Code (11 U.S.C. 101, et seq.),
and that Microsoft shall have, in a bankruptcy proceeding in which the Publisher
is a debtor, the rights of a “licensee” as set forth in that provision.

 

5.2    Microsoft and Publisher acknowledge and agree that, in a bankruptcy
proceeding of Publisher, and notwithstanding any other provision contained in
the Xbox 360 PLA or in this Amendment, Publisher shall not have the power,
absent Microsoft’s consent, to assume or assign to a third-party any license
running from Microsoft to Publisher of any property, interest or right created
in the Xbox 360 PLA or in this Amendment.  Microsoft and Publisher hereby
express their mutual intention that all such rights be purely personal to
Publisher, such that governing non-bankruptcy law shall preclude Publisher’s
assignment (and, if applicable, assumption) of those rights without Microsoft’s
consent.

 


6.                                      SUB-PUBLISHING.  SECTION 10.8.1 OF THE
XBOX 360 PLA IS HEREBY AMENDED AND RESTATED IN ITS ENTIRETY:


 


“PUBLISHER COMPLETES AND PROVIDES MICROSOFT WITH THE SUB-PUBLISHING NOTIFICATION
FORM (LOCATED IN THE PUBLISHER GUIDE) AT LEAST **** PRIOR TO AUTHORIZING A
SUB-PUBLISHER TO MANUFACTURE ANY SOFTWARE TITLE(S), OF THE SUB-PUBLISHING
RELATIONSHIP, ALONG WITH (I) A SUMMARY OF THE SCOPE AND NATURE OF THE
SUB-PUBLISHING RELATIONSHIP INCLUDING, WITHOUT LIMITATION, AS BETWEEN PUBLISHER
AND SUB-PUBLISHER, (II) WHICH PARTY WILL BE RESPONSIBLE FOR CERTIFICATION OF THE
SOFTWARE TITLE(S) AND/OR ANY ONLINE CONTENT, (III) A LIST OF THE SOFTWARE
TITLE(S) FOR WHICH SUB-PUBLISHER HAS ACQUIRED PUBLISHING RIGHTS, (IV) THE
GEOGRAPHIC TERRITORY(IES) FOR WHICH SUCH RIGHTS WERE GRANTED, AND (V) THE TERM
OF PUBLISHER’S AGREEMENT WITH SUB-PUBLISHER;, AND”


 


7.                                      EXCEPT AND TO THE EXTENT EXPRESSLY
MODIFIED BY THIS AMENDMENT, THE XBOX 360 PLA SHALL REMAIN IN FULL FORCE AND
EFFECT AND IS HEREBY RATIFIED AND CONFIRMED.   IN THE EVENT OF ANY CONFLICT
BETWEEN THIS AMENDMENT AND THE XBOX 360 PLA THE TERMS OF THIS AMENDMENT SHALL
CONTROL.

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
as of the Amendment Effective Date.

 

--------------------------------------------------------------------------------

* Confidential portion omitted and filed separately with the Securities and
Exchange Commission.

 

--------------------------------------------------------------------------------


 

MICROSOFT LICENSING, GP

 

THQ Inc.

 

 

 

 

 

 

/s/ Astrid B.Ford

 

/s/ Brian J. Farrell

By (sign)

 

By (sign)

Astrid B.Ford

 

Brian J. Farrell

Name (Print)

 

Name (Print)

Sr. Xbox Program Manager

 

President and CEO

Title

 

Title

Feb 26 2010

 

02-24-10

Date (Print mm/dd/yy)

 

Date (Print mm/dd/yy)

 

 

MICROSOFT CORPORATION

 

 

 

 

 

/s/ Astrid B. Ford

 

 

By (sign)

 

 

Astrid B. Ford

 

 

Name (Print)

 

 

 

 

 

Sr. Xbox Program Manager

 

 

Title

 

 

Feb 26 2010

 

 

Date (Print mm/dd/yy)

 

 

 

--------------------------------------------------------------------------------

 

EXHIBIT 1

 

PAYMENTS


 


1.                                      PLATFORM ROYALTY


 


A.                                       FOR EACH FPU MANUFACTURED DURING THE
TERM OF THIS AGREEMENT, PUBLISHER SHALL PAY MICROSOFT NONREFUNDABLE ROYALTIES IN
ACCORDANCE WITH THE ROYALTY TABLES SET FORTH BELOW (TABLES 1 AND 2) AND THE
“UNIT DISCOUNT” TABLE SET FORTH IN SECTION 1.D OF THIS EXHIBIT 1 (TABLE 3).


 


B.                                      TO DETERMINE THE APPLICABLE ROYALTY RATE
FOR A PARTICULAR SOFTWARE TITLE THAT WILL BE SOLD IN A PARTICULAR SALES
TERRITORY, THE APPLICABLE THRESHOLD PRICE FROM TABLE 1 BELOW FOR THE CATEGORY OF
SOFTWARE TITLE (STANDARD SOFTWARE TITLE, HITS SOFTWARE TITLE AND EXPANSION PACK)
WILL DETERMINE THE CORRECT ROYALTY “TIER” (EXCEPT WITH RESPECT TO THE FIRST
COMMERCIAL RELEASE OF HITS SOFTWARE TITLES AS DESCRIBED FURTHER IN (II) BELOW). 
THE ROYALTY RATE IS THEN AS SET FORTH IN TABLE 2 BASED ON SUCH TIER AND THE
SALES TERRITORY IN WHICH THE FPUS WILL BE SOLD.  FOR EXAMPLE, ASSUME THE
WHOLESALE PRICE OF A STANDARD SOFTWARE TITLE TO BE SOLD IN THE EUROPEAN SALES
TERRITORY IS ****.  ACCORDING TO TABLE 1, **** ROYALTY RATES WILL APPLY TO THAT
SOFTWARE TITLE AND THE ROYALTY RATE FOR EACH FPU AS SET FORTH IN TABLE 2 IS
****.

 

Table 1: Tier

 

 

 

****

 

****

 

****

 

****

****

 

 

 

 

 

 

 

 

****

 

****

 

****

 

****

 

****

****

 

****

 

****

 

****

 

****

****

 

****

 

****

 

****

 

****

****

 

 

 

 

 

 

 

 

****

 

****

 

****

 

****

 

****

****

 

****

 

****

 

****

 

****

****

 

 

 

 

 

 

 

 

****

 

****

 

****

 

****

 

****

****

 

****

 

****

 

****

 

****

 

--------------------------------------------------------------------------------

****

 

Table 2: Royalty Rate

 

 

 

****

 

****

 

****

 

****

****

 

****

 

****

 

****

 

****

****

 

****

 

****

 

****

 

****

****

 

****

 

****

 

****

 

****

****

 

****

 

****

 

****

 

****

****

 

****

 

****

 

****

 

****

****

 

****

 

****

 

****

 

****

****

 

****

 

****

 

****

 

****

 


C.                                       SETTING THE ROYALTY.


 


(I)                                     STANDARD SOFTWARE TITLES AND EXPANSION
PACKS. PUBLISHER SHALL SUBMIT TO MICROSOFT, AT LEAST **** BEFORE PLACING THE
FIRST MANUFACTURING ORDER FOR A STANDARD SOFTWARE TITLE OR AN EXPANSION PACK, A
COMPLETED AND SIGNED “XBOX 360 ROYALTY TIER SELECTION FORM” IN THE FORM ATTACHED
TO THIS AGREEMENT AS EXHIBIT 2 FOR EACH SALES

 

--------------------------------------------------------------------------------

* Confidential portion omitted and filed separately with the Securities and
Exchange Commission.

 

--------------------------------------------------------------------------------


 


TERRITORY.  THE SELECTION INDICATED IN THE XBOX 360 ROYALTY TIER SELECTION
FORM WILL ONLY BE EFFECTIVE ONCE IT HAS BEEN APPROVED BY MICROSOFT.  IF A
STANDARD SOFTWARE TITLE OR EXPANSION PACK DOES NOT HAVE AN APPROVED XBOX 360
ROYALTY TIER SELECTION FORM AS REQUIRED HEREUNDER (E.G. AS A RESULT OF THE
PUBLISHER NOT PROVIDING A XBOX 360 ROYALTY TIER SELECTION FORM OR BECAUSE
MICROSOFT HAS NOT APPROVED THE XBOX 360 ROYALTY TIER SELECTION FORM), THE
ROYALTY RATE FOR SUCH STANDARD SOFTWARE TITLE WILL DEFAULT TO **** OR FOR SUCH
EXPANSION PACK WILL DEFAULT TO ****, REGARDLESS OF THE ACTUAL THRESHOLD PRICE
(I.E., IF MICROSOFT DOES NOT APPROVE AN XBOX 360 ROYALTY TIER SELECTION
FORM BECAUSE IT IS FILLED OUT INCORRECTLY, THE ROYALTY RATE WILL DEFAULT TO
****).  EXCEPT AS SET FORTH IN SECTION 2 (HITS PROGRAMS), THE SELECTION OF A
ROYALTY TIER FOR A STANDARD SOFTWARE TITLE OR EXPANSION PACK IN A SALES
TERRITORY IS BINDING FOR THE LIFE OF THAT SOFTWARE TITLE OR EXPANSION PACK EVEN
IF THE THRESHOLD PRICE IS REDUCED FOLLOWING THE SOFTWARE TITLE’S COMMERCIAL
RELEASE.

 

(ii)                                  Hits Software Title.  Publisher shall
submit to Microsoft, at least **** prior to the targeted Commercial Release of
the Hits Software Title a completed and signed Hits Programs Election Form in
the form attached hereto as Exhibit 6 for each Sales Territory.  The Hits
Programs Election Form will only be effective once it has been approved by
Microsoft.  If a Hits Software Title does not have an approved Hits Programs
Election Form as required hereunder (e.g. as a result of the Publisher not
providing a Hits Programs Election Form or because Microsoft has not approved
the Hits Programs Election Form), the royalty rate for such Hits Software Title
will default to **** (i.e., if Microsoft does not approve a Hits Programs
Election Form because it is filled out incorrectly, the royalty rate will
default to ****).  Unless the Software Title is a Family Hits Title, the first
time a Software Title is Commercially Released as a Hits Software Title, the
**** royalty rate will apply.  However, if the Software Title is a Family Hits
Title and meets the WSP requirements set forth in Table 1 above, Publisher may
select the **** royalty rate.

 

Beginning **** after the Commercial Release of a Hits Software Title at the ****
royalty rate, Publisher may elect to change the previously elected royalty rate
for such Hits Software Title to **** in a specific Sales Territory provided that
the Hits Software Title has a WSP or SRP that meets the requirements for ****
royalty rate in Table 1 above. Publisher must submit to Microsoft, at least ****
before placing the first manufacturing order for the applicable Hits Software
Title, a completed Xbox 360 Royalty Tier Migration Form  (a “Tier Migration
Form”) set forth in Exhibit 8 for each Sales Territory. The change in royalty
rate will only apply to manufacturing orders for such Hits Software Title placed
after the relevant Tier Migration Form has been approved by Microsoft.

 

(iii)                             Cross Territory Sales.  Except for FPUs
manufactured pursuant to Section 5 below (Asia Simship Program), Publisher may
not sell FPUs in a certain Sales Territory that were manufactured for a
different Sales Territory.  For example, if Publisher were to manufacture and
pay royalties on FPUs designated for sale in the Asian Sales Territory,
Publisher could not sell those FPUs in the European Sales Territory.

 

d.                                      Russian Manufacturing Incentive
Program.  From January 1, 2010 through December 31, 2011, for Software Titles
releasing in Russia, these Software Titles may qualify for ****, even if the
Software Title qualifies for a different Tier in the rest of the European Sales
Territory, if the following requirements are met:

 

(i)                                     The **** Royalty Rate applies only to
FPUs that are sold in Russia, Poland, Hungary, and Czech Republic.

 

(ii)                                  The Xbox360 version of the Software Title
must commercially release no later than all other platform versions including
PC.

 

(iii)                             To qualify, the Software Title must be fully
localized, including voice, text, and packaging; and must not contain any other
language except Russian, Polish, Hungarian, and Czech.  The Xbox 360 version of
the Software Title must have at least localization parity with other platform
versions.


 


E.                                       UNIT DISCOUNTS.   PUBLISHER IS ELIGIBLE
FOR A DISCOUNT TO FPUS MANUFACTURED FOR A PARTICULAR SALES TERRITORY (A “UNIT
DISCOUNT”) BASED ON THE NUMBER OF FPUS THAT HAVE BEEN MANUFACTURED FOR SALE IN
THAT SALES TERRITORY AS DESCRIBED IN TABLE 3 BELOW.   EXCEPT AS PROVIDED IN
SECTION 5 BELOW, UNITS MANUFACTURED FOR SALE IN A SALES TERRITORY ARE AGGREGATED
ONLY TOWARDS A DISCOUNT ON FPUS MANUFACTURED FOR THAT SALES TERRITORY; THERE IS
NO WORLDWIDE OR CROSS-TERRITORIAL AGGREGATION OF UNITS FOR A PARTICULAR SOFTWARE
TITLE.  THE DISCOUNT WILL BE ROUNDED UP TO THE NEAREST CENT, YEN OR HUNDREDTH OF
A EURO.

 

--------------------------------------------------------------------------------

* Confidential portion omitted and filed separately with the Securities and
Exchange Commission.

 

--------------------------------------------------------------------------------


 

Table 3: Unit Discounts

 

****

 

****

 

****

 

****

 

****

****

 

****

 

****

 

****

 

****

****

 

****

 

****

 

****

 

****

****

 

****

 

****

 

****

 

****

****

 

****

 

****

 

****

 

****

****

 

****

 

****

 

****

 

****

 

--------------------------------------------------------------------------------

* The revised Unit Discounts for the Japan Sales Territory will only be
effective for Software Titles that are initially manufactured for the Japan
Sales Territory after the Amendment Effective Date of the Amendment to the Xbox
360 Publisher License Agreement (2008 Renewal; Tier C; Hits Program Revisions;
Expansion Packs; New Xbox 360 Live and PDLC Incentive Program; XLSP; Japan
Volume Rebate Revision; Token Promotions; Joint Promotions) dated October 21,
2008 (“PLA Amendment No. 2”).  All Software Titles initially manufactured prior
to the PLA Amendment No. 2 Effective Date are subject to the Unit Discounts set
forth in the Xbox 360 PLA prior to the PLA Amendment No. 2.


 


2.                                      HITS PROGRAMS


 


A.                                       IF A SOFTWARE TITLE MEETS THE CRITERIA
SET FORTH BELOW AND THE APPLICABLE PARTICIPATION CRITERIA IN A PARTICULAR SALES
TERRITORY AT THE TIME OF THE TARGETED COMMERCIAL RELEASE DATE OF THE HITS FPU
AND MICROSOFT RECEIVES THE HITS PROGRAMS ELECTION FORM WITHIN THE TIME PERIOD
SET FORTH IN SECTION 2.A.IV BELOW, PUBLISHER IS AUTHORIZED TO MANUFACTURE AND
DISTRIBUTE HITS FPUS IN SUCH SALES TERRITORY AND AT THE ROYALTY RATE IN TABLE 2
OF SECTION 1 ABOVE APPLICABLE TO HITS FPUS.  IN ORDER FOR A SOFTWARE TITLE TO
QUALIFY AS A HITS FPU IN A SALES TERRITORY, THE FOLLOWING CONDITIONS, AS
APPLICABLE PER HITS PROGRAM, MUST BE SATISFIED:


 


I.                                          THE SOFTWARE TITLE MUST HAVE BEEN
COMMERCIALLY AVAILABLE AS A STANDARD FPU IN THE APPLICABLE SALES TERRITORY FOR
AT LEAST **** BUT NOT MORE THAN **** AT THE TIME OF COMMERCIAL RELEASE OF THE
HITS FPU.   FOR THE EUROPEAN SALES TERRITORY, A SOFTWARE TITLE RELEASING AS A
FAMILY HIT BETWEEN **** AND **** MAY BE AVAILABLE AS A STANDARD FPU IN THE
EUROPEAN SALES TERRITORY FOR LONGER THAN **** AT THE TIME OF COMMERCIAL RELEASE
OF THE HITS FPU.


 


II.                                       THE THRESHOLD PRICE FOR THE HITS FPU
MUST NOT EXCEED A MAXIMUM THRESHOLD PRICE FOR THE RELEVANT SALES TERRITORY
(****FOR THE NORTH AMERICAN SALES TERRITORY, ****IN THE EUROPEAN SALES
TERRITORY, **** IN THE JAPAN SALES TERRITORY, OR THE EQUIVALENT OF **** FOR THE
ASIAN SALES TERRITORY).


 


III.                                  PUBLISHER MUST PROVIDE NOTICE TO
MICROSOFT, AT LEAST **** PRIOR TO THE TARGETED COMMERCIAL RELEASE, OF ITS INTENT
TO HAVE A CERTAIN SOFTWARE TITLE PARTICIPATE IN THE HITS PROGRAM BY PROVIDING
MICROSOFT WITH A COMPLETED HITS PROGRAM ELECTION FORM.


 


B.                                      AS OF THE DATE PUBLISHER WISHES TO
COMMERCIALLY RELEASE THE SOFTWARE TITLE AS A HITS FPU, PUBLISHER MUST HAVE
MANUFACTURED THE FOLLOWING MINIMUM FPUS OF THE SOFTWARE TITLE AS A STANDARD
SOFTWARE TITLE FOR THE APPLICABLE TIME PERIOD, SALES TERRITORY AND HITS PROGRAM.

 

Table 1: Hits Program Manufacturing Requirements

Effective ****

 

 

 

****

 

****

 

****

 

****

Platinum or Classic Hits

 

****

 

****

 

****

 

****

Family Hits

 

****

 

****

 

****

 

****


 


C.                                       ALL MARKETING MATERIALS FOR A HITS
SOFTWARE TITLE MUST COMPLY WITH ALL MICROSOFT BRANDING REQUIREMENTS AS MAY BE
REQUIRED IN EACH SALES TERRITORY, AND PUBLISHER SHALL SUBMIT ALL SUCH MARKETING
MATERIALS TO MICROSOFT FOR ITS APPROVAL IN ACCORDANCE WITH THE XBOX 360 PLA. 
NOTWITHSTANDING THE FOREGOING, ALL HIT FPUS MUST COMPLY WITH THE BASIC BRANDING
AND OTHER REQUIREMENTS FOR MARKETING MATERIALS SET FORTH IN THE XBOX 360
PUBLISHER GUIDE.

 

--------------------------------------------------------------------------------

* Confidential portion omitted and filed separately with the Securities and
Exchange Commission.

 

--------------------------------------------------------------------------------



 


D.                                      THE HIT FPU VERSION MUST BE THE SAME OR
SUBSTANTIALLY EQUIVALENT TO THE STANDARD FPU VERSION OF THE SOFTWARE TITLE. 
PUBLISHER MAY MODIFY OR ADD ADDITIONAL CONTENT OR FEATURES TO THE HIT FPU
VERSION OF THE SOFTWARE TITLE (E.G., DEMOS OR GAME PLAY CHANGES) SUBJECT TO
MICROSOFT’S REVIEW AND APPROVAL, AND PUBLISHER ACKNOWLEDGES THAT ANY SUCH
MODIFICATIONS OR ADDITIONS MAY REQUIRE THE SOFTWARE TITLE TO BE RE-CERTIFIED AT
PUBLISHER’S EXPENSE.


 


E.                                       PUBLISHER ACKNOWLEDGES THAT MICROSOFT
MAY CHANGE ANY OF THE QUALIFICATIONS FOR PARTICIPATION IN A HIT PROGRAM UPON
**** ADVANCED WRITTEN NOTICE TO PUBLISHER.


 


3.                                      PAYMENT PROCESS


 


PUBLISHER WILL PRE-PAY ALL ROYALTIES OWED TO MICROSOFT FOR ALL FPUS MANUFACTURED
BY ITS AUTHORIZED REPLICATOR, IN UNITED STATES DOLLARS FOR ALL FPUS MANUFACTURED
FOR SALE IN THE NORTH AMERICAN SALES TERRITORY, IN EUROS FOR ALL FPUS
MANUFACTURED FOR SALE IN THE EUROPEAN SALES TERRITORY AND IN YEN FOR ALL FPUS
MANUFACTURED FOR SALE IN THE JAPAN AND ASIAN SALES TERRITORIES.  PUBLISHER SHALL
NOT AUTHORIZE ITS AUTHORIZED REPLICATORS TO BEGIN PRODUCTION UNTIL SUCH TIME AS
MICROSOFT HAS VERIFIED THAT THE FUNDS WERE RECEIVED IN ITS BANK ACCOUNT. 
DEPENDING UPON PUBLISHER’S CREDIT WORTHINESS, MICROSOFT MAY, BUT IS NOT
OBLIGATED TO, OFFER PUBLISHER CREDIT TERMS FOR THE PAYMENT OF ROYALTIES DUE
UNDER THIS AGREEMENT WITHIN **** FROM INVOICE CREATION.   ALL PAYMENTS WILL BE
MADE BY WIRE TRANSFER ONLY, IN ACCORDANCE WITH THE PAYMENT INSTRUCTIONS SET
FORTH IN THE XBOX 360 PUBLISHER GUIDE.


 


4.                                      BILLING ADDRESS


 


A.                                       PUBLISHER MAY HAVE ONLY TWO “BILL TO”
ADDRESSES FOR THE PAYMENT OF ROYALTIES UNDER THIS AGREEMENT, ONE FOR FPUS
MANUFACTURED BY AUTHORIZED REPLICATORS LOCATED IN THE NORTH AMERICAN SALES
TERRITORY AND ONE FOR FPUS MANUFACTURED BY AUTHORIZED REPLICATORS LOCATED IN THE
JAPAN SALES TERRITORY AND ASIAN SALES TERRITORY.  IF PUBLISHER DESIRES TO HAVE A
“BILL-TO” ADDRESS IN A EUROPEAN COUNTRY, PUBLISHER (OR A PUBLISHER AFFILIATE)
MUST EXECUTE AN XBOX 360 PUBLISHER ENROLLMENT FORM WITH MIOL WITHIN **** PRIOR
TO ESTABLISHING A BILLING ADDRESS IN A EUROPEAN COUNTRY IN THE FORM ATTACHED TO
THIS AGREEMENT AS EXHIBIT 3.

 

Publisher’s billing address(es) is as follows:

 

North American Sales Territory:

Japan and Asian Sales Territory (if different than the North American billing
address):

Name:

THQ Inc.

 

 

Address:

29003 Agoura Rd.

Name:

 

 

Agoura Hills, CA 91301

Address:

 

 

 

 

 

 

 

 

 

Attention:

 

 

 

Email address:

 

Attention:

 

Fax:

818-871-7400

Email address:

 

Phone:

818-871-5000

Fax:

 

 

 

Phone:

 


 


5.                                      ASIA SIMSHIP PROGRAM

 

The purpose of this program is to encourage Publisher to release Japanese, North
American or European FPUs, that have been multi-region signed to run on NTSC-J
boxes (hereinafter collectively referred to as “Simship Titles”), in Hong Kong,
Singapore, Korea and Taiwan (referred to as “Simship Territory”) at the same
time as Publisher releases the Software Title in the Japan, European and/or
North American Sales Territories.  In order for a Software Title to qualify as a
Simship Title, Publisher must Commercially Release the Software Title in the
Simship Territory on the same date as the Commercial Release date of such
Software Title in the Japan, European and/or North American Sales Territories,
wherever the Software Title was first Commercially Released (referred to as
“Original Territory”).  To the extent that a Software Title qualifies as a
Simship Title, the applicable royalty tier (under Section 1.b of this Exhibit 1
above) and Unit Discount (under Section 1.d of this Exhibit 1 above) is
determined as if all FPUs of such Software Title manufactured for distribution
in both the Original Territory and the Simship Territory were manufactured for
distribution in the Original Territory.  For example, if a Publisher initially
manufactures **** FPUs of a Software Title for the Japan Sales Territory and
simships **** of those units to the

 

--------------------------------------------------------------------------------

* Confidential portion omitted and filed separately with the Securities and
Exchange Commission.

 

--------------------------------------------------------------------------------


 

Simship Territory, the royalty rate for all of the FPUs is determined by ****. 
In this example, Publisher would also receive a ****  Unit Discount on ****
units for having exceeded the Unit Discount level specified in Section 1.d. of
this Exhibit 1 above applicable to the Japan Sales Territory.  Publisher must
provide Microsoft with written notice of its intention to participate in the
Asian Simship Program with respect to a particular Software Title at least ****
prior to manufacturing any FPUs it intends to qualify for the program.  In its
notice, Publisher shall provide all relevant information, including total number
of FPUs to be manufactured, number of FPUs to be simshipped into the Simship
Territory, date of simship, etc.  Publisher remains responsible for complying
with all relevant import, distribution and packaging requirements as well as any
other applicable requirements set forth in the Xbox 360 Publisher Guide.


 


6.                                      ONLINE CONTENT.  THIS SECTION APPLIES TO
MICROSOFT CORPORATION AND PUBLISHER.

 

a.                                       For the purpose of this Section 6, the
following capitalized terms have the following meanings:

 

“MS Point” means a proprietary form of trading value that Microsoft makes
available to consumers to redeem for goods or services from Microsoft or its
partners that are distributed online.  Microsoft reserves all rights to
determine rates, value and policies applicable to the use of MS Points.

 

“MS Points Remittance Rate” means a rate based on which Microsoft will calculate
the Royalty Fee (defined in Section 6.b below) due Publisher for Premium Online
Content redeemed for MS Points via Xbox Live.  Each year, effective ****,
Microsoft will publish the MS Points Remittance Rate in the Xbox 360 Publisher
Guide.  Notwithstanding the foregoing, from the Amendment Effective Date, the MS
Points Remittance Rate will equal ****.  Microsoft will publish an updated MS
Points Remittance Rate that will apply prospectively for each sale of Premium
Online Content during the subsequent twelve (12) months (until **** of the
following year).


 


B.                                      PUBLISHER MAY, FROM TIME TO TIME, SUBMIT
ONLINE CONTENT TO MICROSOFT FOR MICROSOFT TO DISTRIBUTE VIA XBOX LIVE.  ****. 
FOR EACH PREMIUM ONLINE CONTENT ITEM, MICROSOFT WILL PAY PUBLISHER A ROYALTY
CALCULATED AS FOLLOWS (THE “ROYALTY FEE”).


 


C.                                       FOR PREMIUM ONLINE CONTENT MADE
AVAILABLE FOR REDEMPTION WITH MS POINTS, THE ROYALTY FEE WILL EQUAL ****.


 


D.                                      FOR ALL OTHER PREMIUM ONLINE CONTENT,
THE ROYALTY FEE WILL EQUAL ****.


 


E.                                       THE ROYALTY PERCENTAGE FOR PREMIUM
ONLINE CONTENT IS **** PERCENT.  MICROSOFT MAY ASSIGN A ROYALTY PERCENTAGE FOR
OTHER CATEGORIES OF PREMIUM ONLINE CONTENT, FROM TIME TO TIME, AS SET FORTH IN
THE XBOX 360 PUBLISHER GUIDE.


 


F.                                         NOTWITHSTANDING SUBSECTIONS C. — E.
ABOVE, ****.


 


G.                                    WITHIN **** AFTER THE END OF **** WITH
RESPECT TO WHICH MICROSOFT OWES PUBLISHER ANY ROYALTY FEES, MICROSOFT SHALL
FURNISH PUBLISHER WITH A STATEMENT, TOGETHER WITH PAYMENT FOR ANY AMOUNT SHOWN
THEREBY TO BE DUE TO PUBLISHER.  THE STATEMENT WILL CONTAIN INFORMATION
SUFFICIENT TO DISCERN HOW THE ROYALTY FEES WERE COMPUTED.


 


7.                                      XBOX LIVE BILLING AND COLLECTION

 

Microsoft is responsible for billing and collecting all fees associated with
Xbox Live, including fees for subscriptions and/or any Online Content for which
an Xbox Live User may be charged.  ****.


 


8.                                      THIRD PARTY ROYALTIES AND OTHER PAYMENTS

 


PUBLISHER ACKNOWLEDGES AND UNDERSTANDS THAT UNDER SECTION 15 OF THE XBOX 360
PLA, PUBLISHER WARRANTS AND REPRESENTS THAT PUBLISHER HAS OBTAINED AND WILL
MAINTAIN ALL THIRD-PARTY RIGHTS, CONSENTS AND LICENSES NECESSARY FOR THE
PERMITTED EXPLOITATION OF SOFTWARE TITLE CONTENT AND ONLINE CONTENT UNDER THIS
AGREEMENT, INCLUDING WITHOUT LIMITATION PAYMENT OF: (I) ALL SO-CALLED “RECORD”
ROYALTIES PAYABLE TO ARTISTS, PRODUCERS, ENGINEERS, MIXERS, A&R EXECUTIVES AND
OTHER ROYALTY PARTICIPANTS ARISING FROM OR RELATED TO THE SALES OF SOFTWARE
TITLES; (II) ALL MECHANICAL ROYALTIES PAYABLE TO PUBLISHERS OF COPYRIGHTED
MUSICAL COMPOSITIONS EMBODIED IN SOFTWARE TITLE CONTENT AND ONLINE CONTENT;
(III) ALL SYNCHRONIZATION ROYALTIES PAYABLE TO PUBLISHERS OF COPYRIGHTED MUSICAL
COMPOSITIONS EMBODIED IN SOFTWARE TITLE CONTENT AND ONLINE CONTENT; (IV) ALL
PAYMENTS THAT MAY BE REQUIRED UNDER COLLECTIVE BARGAINING AGREEMENTS APPLICABLE
TO PUBLISHER OR ITS AFFILIATES; AND (V) ANY AND ALL OTHER ROYALTIES, FEES OR
OTHER AMOUNTS REQUIRED TO BE PAID.

 

--------------------------------------------------------------------------------

* Confidential portion omitted and filed separately with the Securities and
Exchange Commission.

 

--------------------------------------------------------------------------------



 


9.                                      TAXES


 


A.                                       THE AMOUNTS TO BE PAID BY EITHER PARTY
TO THE OTHER DO NOT INCLUDE ANY FOREIGN, U.S. FEDERAL, STATE, LOCAL, MUNICIPAL
OR OTHER GOVERNMENTAL TAXES, DUTIES, LEVIES, FEES, EXCISES OR TARIFFS, ARISING
AS A RESULT OF OR IN CONNECTION WITH THE TRANSACTIONS CONTEMPLATED UNDER THIS
AGREEMENT INCLUDING, WITHOUT LIMITATION, (I) ANY STATE OR LOCAL SALES OR USE
TAXES OR ANY VALUE ADDED TAX OR BUSINESS TRANSFER TAX NOW OR HEREAFTER IMPOSED
ON THE PROVISION OF ANY SERVICES TO THE OTHER  PARTY UNDER THIS AGREEMENT,
(II) TAXES IMPOSED OR BASED ON OR WITH RESPECT TO OR MEASURED BY ANY NET OR
GROSS INCOME OR RECEIPTS OF EITHER PARTY, (III) ANY FRANCHISE TAXES, TAXES ON
DOING BUSINESS, GROSS RECEIPTS TAXES OR CAPITAL STOCK TAXES (INCLUDING ANY
MINIMUM TAXES AND TAXES MEASURED BY ANY ITEM OF TAX PREFERENCE), (IV) ANY TAXES
IMPOSED OR ASSESSED AFTER THE DATE UPON WHICH THIS AGREEMENT IS TERMINATED,
(V) TAXES BASED UPON OR IMPOSED WITH REFERENCE TO EITHER PARTIES’ REAL AND/OR
PERSONAL PROPERTY OWNERSHIP AND (VI) ANY TAXES SIMILAR TO OR IN THE NATURE OF
THOSE TAXES DESCRIBED IN (I), (II), (III), (IV) OR (V) ABOVE, NOW OR HEREAFTER
IMPOSED ON EITHER PARTY (OR ANY THIRD PARTIES WITH WHICH EITHER PARTY IS
PERMITTED TO ENTER INTO AGREEMENTS RELATING TO ITS UNDERTAKINGS HEREUNDER) (ALL
SUCH AMOUNTS, TOGETHER WITH ANY PENALTIES, INTEREST OR ANY ADDITIONS THERETO,
COLLECTIVELY “TAXES”).   NEITHER PARTY IS LIABLE FOR ANY OF THE OTHER PARTY’S
TAXES INCURRED IN CONNECTION WITH OR RELATED TO THE SALE OF GOODS AND SERVICES
UNDER THIS AGREEMENT, AND ALL SUCH TAXES ARE THE FINANCIAL RESPONSIBILITY OF THE
PARTY OBLIGATED TO PAY SUCH TAXES AS DETERMINED BY THE APPLICABLE LAW, PROVIDED
THAT BOTH PARTIES SHALL PAY TO THE OTHER THE APPROPRIATE COLLECTED TAXES IN
ACCORDANCE WITH SUBSECTION B BELOW. EACH PARTY AGREES TO INDEMNIFY, DEFEND AND
HOLD THE OTHER PARTY HARMLESS FROM ANY TAXES (OTHER THAN COLLECTED TAXES,
DEFINED BELOW) OR CLAIMS, CAUSES OF ACTION, COSTS (INCLUDING, WITHOUT
LIMITATION, REASONABLE ATTORNEYS’ FEES) AND ANY OTHER LIABILITIES OF ANY NATURE
WHATSOEVER RELATED TO SUCH TAXES TO THE EXTENT SUCH TAXES RELATE TO AMOUNTS PAID
UNDER THIS AMENDMENT.


 


B.                                      ANY SALES OR USE  TAXES DESCRIBED IN A.
ABOVE THAT (I) ARE OWED BY EITHER PARTY SOLELY AS A RESULT OF ENTERING INTO THIS
AGREEMENT AND THE PAYMENT OF THE FEES HEREUNDER, (II) ARE REQUIRED TO BE
COLLECTED FROM THAT PARTY UNDER APPLICABLE LAW, AND (III) ARE BASED SOLELY UPON
THE AMOUNTS PAYABLE UNDER THIS AGREEMENT (SUCH TAXES THE “COLLECTED TAXES”),
WILL BE STATED SEPARATELY AS APPLICABLE ON PAYEE’S INVOICES AND WILL BE REMITTED
BY THE OTHER PARTY TO THE PAYEE, UPON REQUEST PAYEE SHALL REMIT TO THE OTHER
PARTY OFFICIAL TAX RECEIPTS INDICATING THAT SUCH COLLECTED TAXES HAVE BEEN
COLLECTED AND PAID BY THE PAYEE.  EITHER PARTY MAY PROVIDE THE OTHER PARTY AN
EXEMPTION CERTIFICATE ACCEPTABLE TO THE RELEVANT TAXING AUTHORITY (INCLUDING
WITHOUT LIMITATION A RESALE CERTIFICATE) IN WHICH CASE PAYEE SHALL NOT COLLECT
THE TAXES COVERED BY SUCH CERTIFICATE.  EACH PARTY AGREES TO TAKE SUCH
COMMERCIALLY REASONABLE STEPS AS ARE REQUESTED BY THE OTHER PARTY TO MINIMIZE
SUCH COLLECTED TAXES IN ACCORDANCE WITH ALL RELEVANT LAWS AND TO COOPERATE WITH
AND ASSIST THE OTHER PARTY, IN CHALLENGING THE VALIDITY OF ANY COLLECTED TAXES
OR TAXES OTHERWISE PAID BY THE PAYOR PARTY.  EACH PARTY SHALL INDEMNIFY AND HOLD
THE OTHER PARTY HARMLESS FROM ANY COLLECTED TAXES, PENALTIES, INTEREST, OR
ADDITIONS TO TAX ARISING FROM AMOUNTS PAID BY ONE PARTY TO THE OTHER UNDER THIS
AGREEMENT, THAT ARE ASSERTED OR ASSESSED AGAINST ONE PARTY TO THE EXTENT SUCH
AMOUNTS RELATE TO AMOUNTS THAT ARE PAID TO OR COLLECTED BY ONE PARTY FROM THE
OTHER UNDER THIS SECTION. IF ANY TAXING AUTHORITY REFUNDS ANY TAX TO A PARTY
THAT THE OTHER PARTY ORIGINALLY PAID, OR A PARTY OTHERWISE BECOMES AWARE THAT
ANY TAX WAS INCORRECTLY AND/OR ERRONEOUSLY COLLECTED FROM THE OTHER PARTY, THEN
THAT PARTY SHALL PROMPTLY REMIT TO THE OTHER PARTY AN AMOUNT EQUAL TO SUCH
REFUND, OR INCORRECT COLLECTION AS THE CASE MAY BE PLUS ANY INTEREST THEREON.


 


C.                                       IF TAXES ARE REQUIRED TO BE WITHHELD ON
ANY AMOUNTS OTHERWISE TO BE PAID BY ONE PARTY TO THE OTHER, THE PAYING PARTY
SHALL DEDUCT SUCH TAXES FROM THE AMOUNT OTHERWISE OWED AND PAY THEM TO THE
APPROPRIATE TAXING AUTHORITY.  AT A PARTY’S WRITTEN REQUEST AND EXPENSE, THE
PARTIES SHALL USE REASONABLE EFFORTS TO COOPERATE WITH AND ASSIST EACH OTHER IN
OBTAINING TAX CERTIFICATES OR OTHER APPROPRIATE DOCUMENTATION EVIDENCING SUCH
PAYMENT, PROVIDED, HOWEVER, THAT THE RESPONSIBILITY FOR SUCH DOCUMENTATION SHALL
REMAIN WITH THE PAYEE PARTY.  IF PUBLISHER IS REQUIRED BY ANY NON-U.S.A.
GOVERNMENT TO WITHHOLD INCOME TAXES ON PAYMENTS TO MICROSOFT, THEN PUBLISHER MAY
DEDUCT SUCH TAXES FROM THE AMOUNT OWED MICROSOFT AND SHALL PAY THEM TO THE
APPROPRIATE TAX AUTHORITY, PROVIDED THAT WITHIN **** OF SUCH PAYMENT, PUBLISHER
DELIVERS TO MICROSOFT AN OFFICIAL RECEIPT FOR ANY SUCH TAXES WITHHELD OR OTHER
DOCUMENTS NECESSARY TO ENABLE MICROSOFT TO CLAIM A U.S.A. FOREIGN TAX CREDIT.


 


B.                                      THIS SECTION 7 SHALL GOVERN THE
TREATMENT OF ALL TAXES ARISING AS A RESULT OF OR IN CONNECTION WITH THIS
AGREEMENT NOTWITHSTANDING ANY OTHER SECTION OF THIS AGREEMENT.


 


10.                               AUDIT

 

During the term of this Agreement and for **** thereafter each party shall keep
all usual and proper records related to its performance under this Agreement,
including but not limited to audited financial statements and support for all
transactions related to the ordering, production, inventory, distribution and
billing/invoicing information.  Such records, books of account, and entries will
be kept in accordance with generally accepted accounting principles.  Either
party (the “Auditing Party”) may

 

--------------------------------------------------------------------------------

* Confidential portion omitted and filed separately with the Securities and
Exchange Commission.

 

--------------------------------------------------------------------------------


 

audit and/or inspect the other party’s (the “Audited Party”) records no more
than **** in any **** period in order to verify compliance with the terms of
this Agreement.  The Auditing Party may, upon reasonable advance notice, audit
the Audited Party’s records and consult with the Audited Party’s accountants for
the purpose of verifying the Audited Party’s compliance with the terms of this
Agreement and for a period of **** thereafter.  Any such audit will be conducted
during regular business hours at the Audited Party’s offices.  Any such audit
will be paid for by Auditing Party unless Material discrepancies are disclosed. 
As used in this section, “Material” means ****.  If Material discrepancies are
disclosed, the Audited Party agrees to pay the Auditing Party for ****.

 

--------------------------------------------------------------------------------

* Confidential portion omitted and filed separately with the Securities and
Exchange Commission.

 

--------------------------------------------------------------------------------

 

EXHIBIT 2

 

XBOX 360 ROYALTY TIER SELECTION FORM

 

PLEASE COMPLETE THE BELOW INFORMATION, SIGN THE FORM, AND FAX IT TO MICROSOFT AT

+1 (425) 708-2300 TO THE ATTENTION OF MICROSOFT LICENSING, GP (MSLI) AND YOUR
ACCOUNT MANAGER.

 

NOTES:

1.         THIS FORM MUST BE SUBMITTED AT LEAST **** PRIOR TO THE FIRST
MANUFACTURING ORDER BEING PLACED FOR THE SOFTWARE TITLE FOR EACH RESPECTIVE
SALES TERRITORY.  IF THIS FORM IS NOT SUBMITTED ON TIME OR IS REJECTED BY
MICROSOFT, THE ROYALTY RATE WILL DEFAULT TO **** FOR THE APPLICABLE SALES
TERRITORY.

 

2.         A SEPARATE FORM MUST BE SUBMITTED FOR EACH SALES TERRITORY.

 

1.               Publisher Name:

 

2.               Xbox 360 Software Title Name:

 

3.     XeMID Number:

 

4.     Sales Territory (check one):

 

o            North American Sales Territory

o            Japan Sales Territory

o            European Sales Territory

o            Russian Incentive Manufacturing Program (See Exhibit 1 of the PLA
for qualification criteria)

o            Asian Sales Territory

 

5.     Final Certification Date:

 

6.     Select Royalty Tier: (check one): ****

 

The undersigned represents that he/she has authority to submit this form on
behalf of the above Publisher, and that the information contained herein is true
and accurate.

 

 

 

 

By (sign)

 

 

 

 

 

Name, Title (Print)

 

 

 

 

 

E-Mail Address (for confirmation of receipt)

 

 

 

 

 

Date (Print mm/dd/yy)

 

--------------------------------------------------------------------------------

* Confidential portion omitted and filed separately with the Securities and
Exchange Commission.

 

--------------------------------------------------------------------------------


 

EXHIBIT 6

 

XBOX 360 HITS PROGRAMS ELECTION FORM

 

PLEASE COMPLETE THE BELOW INFORMATION, SIGN THE FORM, AND FAX IT TO MICROSOFT AT
+1 (425) 708-2300 TO THE ATTENTION OF MICROSOFT LICENSING, GP (MSLI) AND YOUR
ACCOUNT MANAGER.

 

NOTES:

·                  THIS FORM MUST BE SUBMITTED BY A PUBLISHER AT LEAST ****
PRIOR TO THE TARGET COMMERCIAL RELEASE DATE FOR A SOFTWARE TITLE IN A HITS
PROGRAM IN ANY SALES TERRITORY.

·                  A SEPARATE FORM MUST BE SUBMITTED FOR EACH SALES TERRITORY IN
WHICH THE PUBLISHER WISHES TO PUBLISH A SOFTWARE TITLE AS PART OF A HITS PROGRAM
AND FOR EACH HITS PROGRAM.

 

1)            Publisher Name:

 

2)              Xbox 360 Software Title Name:

 

3)              XMID Number:

 

4)              Hits Program (circle one)

 

  Platinum Hits

Platinum Family Hits

  Classic Hits

Classic Family Hits

 

5)              Royalty Tier if Family Hits (select one):  ****

 

6)              Sales Territory for which Publisher wants to publish the
Software Title as a Hit FPU (check one):

 

o            North American Sales Territory

o            Japan Sales Territory

o            European Sales Territory

o            Asian Sales Territory

 

7)              Date of Commercial Release of Software Title in applicable Sales
Territory:

 

8)              Number of Standard FPUs manufactured to date for the Software
Title in the applicable Sales Territory:

 

9)              Projected Commercial Release date of Software Title in the
applicable Sales Territory as part of Hits Program:

 

The undersigned represents that he/she has authority to submit this form on
behalf of the above publisher, and that the information contained herein is true
and accurate.

 

 

 

 

By (sign)

 

 

 

 

 

Name, Title (Print)

 

 

 

 

 

E-Mail Address (for confirmation of receipt)

 

 

 

 

 

Date (Print mm/dd/yy)

 

--------------------------------------------------------------------------------

* Confidential portion omitted and filed separately with the Securities and
Exchange Commission.

 

--------------------------------------------------------------------------------


 

EXHIBIT 8

 

XBOX 360 HITS ROYALTY TIER MIGRATION FORM

 

PLEASE COMPLETE THE BELOW INFORMATION, SIGN THE FORM, AND FAX IT TO MICROSOFT AT

+1 (425) 708-2300 TO THE ATTENTION OF MICROSOFT LICENSING, GP (MSLI) AND YOUR
ACCOUNT MANAGER.

 

NOTES:

·             THIS FORM MUST BE SUBMITTED AT LEAST **** PRIOR TO THE FIRST
MANUFACTURING ORDER TO WHICH PUBLISHER DESIRES THE NEW BASE ROYALTY TO APPLY FOR
EACH RESPECTIVE SALES TERRITORY.

·             A HITS SOFTWARE TITLE MAY NOT CHANGE ROYALTIES TIERS UNTIL AFTER
IT HAS BEEN IN THE HITS PROGRAM FOR AT LEAST ****.

·             A SEPARATE FORM MUST BE SUBMITTED FOR EACH SALES TERRITORY IN
WHICH PUBLISHER DESIRES TO CHANGE THE APPLICABLE BASE ROYALTY.

 

1.  Publisher Name:

 

2.  Xbox 360 Software Title Name:

 

3.  XMID Number:

 

4.  Sales Territory (check one):

 

o            North American Sales Territory

o            European Sales Territory

o            Japan Sales Territory

o            Asian Sales Territory

 

5.  Date of First Commercial Release:

 

7.  Current royalty tier:  ****

 

8.  Select New Royalty Tier:  ****

 

The undersigned represents that he/she has authority to submit this form on
behalf of the above publisher, and that the information contained herein is true
and accurate.

 

 

 

 

By (sign)

 

 

 

 

 

Name, Title (Print)

 

 

 

 

 

E-Mail Address (for confirmation of receipt)

 

 

 

 

 

Date (Print mm/dd/yy)

 

--------------------------------------------------------------------------------

* Confidential portion omitted and filed separately with the Securities and
Exchange Commission.

 

--------------------------------------------------------------------------------
